Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-14, without traverse in the reply filed on 06/21/2022 is acknowledged. Thus, claims 1-15 are pending in this application, elected Group I, claims 1-14 is now under consideration for examination; and claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
	Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/IB2018/059749 filed on 12/07/2018 and claims the priority date of EPO Application 17207572.3 filed on 12/15/2017. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 06/11/20, 03/08/21, 09/14/21 and 06/15/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to a method for producing a food product comprising hydrolysed starch… . Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
	Claim 13 is objected to, due to the following informality: Claim 13 is incomplete and does not end with a period “.”. Appropriate correction is required.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 and 16-17 of US 11,136,606 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-14 of the instant application and claims 1-14 and 16-17 of US 11,136,606 B2 are both directed to “a method for producing a food product comprising hydrolysed starch…”.
Claims 1-14 of the instant application listed above cannot be considered patentably distinct over claims 1-14 and 16-17 of US 11,136,606 B2 and directed to a method for producing a food product comprising hydrolysed starch… of the reference patent when there is specifically recited embodiment in the reference patent that would mainly anticipate claims 1-14 of the instant application. 
Alternatively, claims 1-14 of the instant invention cannot be considered patentably distinct over claims directed to a method for producing a food product comprising hydrolysed starch… when there is specifically disclosed embodiment in the reference patent that supports claims 1-14 and 16-17 of US 11,136,606 B2 patent, preferred embodiment includes food product comprising hydrolysed starch with low maltose content (see col. 10, lines 21-43 of US 11,136,606 B2) and falls within the scope of the instant claims 1-14 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-14 and 16-17 of US 11,136,606 B2 by selecting a specifically disclosed embodiment that supports those claims and one of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-14 and 16-17 of US 11,136,606 B2. Furthermore, the instant application claims and the cited reference US patent claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-14 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… starting material … comprises starch and at least one amylolytic enzyme”  in claim 1 is considered to be a relative term  which renders the claims 1-14 indefinite, and the specification does not provide a standard for ascertaining the requisite degree i.e., any undefined material from any source comprising any concentration of starch and any amylolytic enzyme of many different activities either endogenous or exogenously added enzyme in the claimed starch material and one of ordinary skill in the art would not reasonably determine “… starting material …” in the claimed method; and said “… starting material …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what “… starting material … comprises starch and at least one amylolytic enzyme” of interest (endogenously produced enzyme or exogenously added enzyme) is encompassed in the above phrase and thus, the scope of the claims is unclear. A perusal of the specification provides support only for a dry plant preparation such as flour…wheat flour…pea flour (see page 8 of specification). Furthermore, claim 1 is indefinite due to the fact that it is not clear whether the method produces “starch hydrolysate” as the final product or the method produces a food product which contains “starch hydrolysate” as one of the food ingredient. The ambiguity arises from “starch hydrolysate” being claimed as a food product; while “starch hydrolysate” is considered an ingredient; not a food product per se. Furthermore, claims 8-9 are limited to cereal grains, e.g. wheat flour and if the method converts wheat flour to hydrolyzed wheat flour, the hydrolyzed wheat flour is not a food and it is a food ingredient.
Furthermore, claim 13, recites a “conventional method” is also a “relative term” which renders the claim 13 indefinite, and the specification does not provide a standard for ascertaining what a “conventional method” is? and one of ordinary skill in the art would not reasonably determine “conventional method” in the claimed method; and said “conventional  method” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation.  

II. Claims 10 and 14 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claims 10 and 14 recites the broad limitation “amylase” in claim 10 and the claim also recites “for example alpha-amylase” which is the narrower statement of the range/limitation and it is not clear what the applicants’ intend to encompass in the rejected claim; similarly claim 14 recites “for example” and the metes and bounds of the claim is unclear and as being indefinite; it is unclear whether the limitation(s) following the phrase “for example” are part of the claimed invention. See MPEP § 2173.05(d). Clarification and correction is required.
Claim Rejections: 35 U.S.C. 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites “…wherein step e) is not performed under high shear mixing for example not in a high shear mixer…” and depends from independent claim 1, sub-part e) recites “…high shear mixing”; and does not further limit claim 1. Dependent claim 14 broadens the scope of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103(a) as obvious over Hassan et al., (US 8,445,672 B2) and further in view of Geoffroy R., (Technical Part, Laboratoire d’Etude et de Controle de la Qualite des Bles Francais, 1954, No. 114: pages 245-250), Katayama et al., (Starch/Starke, 2002, Vol. 54: 51-57), Steffens et al., (US 8,999,418 B2) and Kulju et al., (Chem. Eng. Sci., 2016, Vol. 142: 190-200).  
Regarding claims 1-4 and 10-13, Hassan et al., (US 8,445,672 B2) discloses a method for hydrolyzing starch using a high-shear mechanical device. The starch is reacted with a hydrolytic enzyme and the use of the high-shear mechanical device makes possible a decrease in mass transfer, thereby enhancing production of starch hydrolysate (Abstract; Fig. 1-2; and entire document). Regarding claims 1, 4 and 13, Hassan et al., discloses that the external high-shear mechanical device provides mixing which accelerates reactant interaction, including production of low DE syrups (low maltose content; see col. 2, lines 39-50; High shear device, col. 3-4) and discloses that when the desired product is a low maltose product, a maltogenic or maltose producing enzyme glucoamylase is used in said reference method (see col. 2, lines 19-26). Regarding claims 1 and 11, Hassan et al., discloses saccharification of starch is conducted at solids 30% (w/w) to about 40% (w/w), pH 4.5-5.5 and a temperature of about 550 C to about 600 C (see col. 12, lines 2-50). Regarding claim 3, Hassan et al., discloses that external heat exchangers for heating or cooling may be used (see col. 9, lines 40-56), use of direct steam injection as recited in claim 3 would have been a modification of the heating method of Hassan et al., and well within one’s ordinary skill in the art. Hassan et al., discloses that the starch hydrolysate comprises low DE hydrolysate/low maltose content (col. 8, lines 63-67 to col. 9, lines 1-10). Claim 12 is limited to an additional heat treatment and this additional heat treatment step could be simply a pasteurization process of the final product.
However, Hassan et al., (US 8,445,672 B2) does not explicitly suggest a Ring Layer Mixer (as in claim 5); mixture is homogenized within a time period of 1 second to 50 seconds (as in claim 6); use of flours obtained from … legumes or tubers (as in claims 7-8) and not in high shear mixer (as in claim 14; also see 35 U.S.C. 112(d) rejection above for claims interpretation).
Regarding claims 1, 7-9 and 14, analogous art Geoffroy R., (Technical Part, Laboratoire d’Etude et de Controle de la Qualite des Bles Francais, 1954, No. 114: pages 245-250), discloses a method for using the endogenous enzymes in wheat flour under low temperature conditions, e.g. 20-720 C, low maltose flour hydrolysate may be produced; a series of curves are obtained showing the course of hydrolysis at various temperatures (see page 249, right col. 5-Study of Diastatic Saccharification at Different Temperatures and Figure in page 250 and acceleration becomes very obvious after 500C temperature). Table I of Geoffroy et al., depicts the concentrations of maltose in wheat flour produced at 270 C (see page 246, paragraph under the Table I). According to the experiments disclosed by Geoffroy R., it is evident that an amylolytic enzyme may be used at low temperature to hydrolyze starch comprising low levels of maltose. 
Similarly, regarding claims 7-8, Katayama et al., (Starch/Starke, 2002, Vol. 54: 51-57), also provide teaching, suggestion and motivation to a skilled artisan for utilizing starch source/starting material comprising low maltose in the claimed method i.e., flour can potentially be obtained from low maltose comprising plant sources or strains/sweet potato lines (see Abstract; Table 2, Fig. 1-3, page 54;  fig. 4-5, page 55; and entire document).
However the use of high shear mixer to improve mass transfer rates, the type of enzymes, the reaction temperature range, reaction pH, starch dispersion solids levels, are taught and that a high-shear mixer may be a ring layer mixer is well known in the art, especially the various parameters have been defined and identified; for details see the cited references below. 
Regarding claim 5, Steffens et al., (US 8,999,418 B2) teach the use of high shear mixer to improve mass transfer rates, starch dispersion solids levels and said high-shear mixer is a ring layer mixer (see Abstract; Summary, col. 1 to col. 2; and entire document); said reference also teaches additional drying methods at a temperature 700  C (see col. 3, lines 53-67; see col. 4, lines 25-29); said reference also teaches that starting material comprising starch is obtained from plant sources such as wheat, potato and tapioca (col. 5, lines 1-8); and the use of Ring layer mixer (Example 1). 
 Regarding claim 6, Kulju et al., (Chem. Eng. Sci., 2016, Vol. 142: 190-200) advantageously teach a skilled artisan the use of ring layer high shear wet granulation methods, including the use of ring layer mixer wherein the mixture is homogenized within a time period of 1 second to 50 seconds i.e., optimization of homogenization period for suitable particle size distribution including mixer shaft speed and homogenization period; applicants’ are directed to the following sections in Kulju et al.,: Abstract; Fig. 3, page 195; Fig. 5-6, page 196; Fig. 9 and Fig. 11, page 199, retention time of 1-18 seconds; and entire document.    
Examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As such, disclosure of the importance of ring layer mixer, and optimal parameters and including utilizing starch source/starting material comprising low maltose for the production of starch hydrolysate comprising low maltose (Steffens et al., Kulju et al., Geoffroy R., and Katayama et al.,), a skilled artisan would be motivated to modify the teachings of Hassan et al., that teaches a method for hydrolyzing starch using a high-shear mechanical device, and a skilled artisan would utilize ring layer mixer/high shear mechanical device, advantages and the methods of use provided by the teachings Steffens et al., and Kulju et al., in the methods for the production of starch hydrolysate comprising low maltose and increase the efficiency of production of commercially important starch hydrolysate; absent of any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a low maltose containing product. 
Given this extensive teaching in prior art/structural and functional elements of the instant invention (Hassan et al., Geoffroy R., Katayama et al., Steffens et al., and Kulju et al., supra) i.e., a method for producing a food product comprising hydrolysed starch…, as taught and claimed by the instant invention and in claims 1-14 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-14 are rejected under 35 U.S.C. 103(a) as obvious over Hassan et al., (US 8,445,672 B2) and further in view of Geoffroy R., (Technical Part, Laboratoire d’Etude et de Controle de la Qualite des Bles Francais, 1954, No. 114: pages 245-250), Katayama et al., (Starch/Starke, 2002, Vol. 54: 51-57), Steffens et al., (US 8,999,418 B2) and Kulju et al., (Chem. Eng. Sci., 2016, Vol. 142: 190-200).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652